 In the Matter of WATERMAN STEAMSHIP CORPORATIONand'UNrrEDBROTHERHOOD OF WELDORS, CUTTERS AND HELPERS OF AMERICACase No. 15-R-994.-Decided January 4,1944Mr. Alexis T. Gresham,of Mobile, Ala., for the Company.Mr. Charles A. Smet,of St. Louis, Mo., for the Weldors.Mr. Barney Gegenheimer,of Mobile, Ala., for the M. T. C.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSSTATEMENTOF THE CASEUpon a petition duly filed by United Brotherhood of Weldors,Cutters, and Helpers of America, herein called the Weldors, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Waterman Steamship Corporation, Mobile,Alabama, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon clue notice beforeJ.Michael Early, Trial Examiner.Said hearing was held at Mobile,Alabama, on September 10, 1943.At the commencement of the hear-ing, the Trial Examiner granted a motion of Mobile Metal TradesCouncil, A. F. of L., herein called the M. T. C., to intervene. The Com-pany, the Weldors, and the M. T. C. appeared at and participated inthe hearing and all parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYWaterman Steamship Corporation is an Alabama corporation withits principal place of business at Mobile, Alabama, where it isengaged54 N. L.R. B., No. 36.267 268DECISIONSOF NATIONALLABOR RELATIONS BOARDin the repair of vessels used for war purposes.Over 50 percent ofthe raw materials used by the Company are shipped to it from pointsoutside the State of Alabama.The Company admits that it is en-gaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDUnited Brotherhood of Weldors, Cutters and Helpers of Americaisan unaffiliated labor organization, admitting- tomembershipemployees of theCompany.Mobile Metal Trades Council is a labor organization affiliated withtheAmerican Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 19, 1943, the Weldors requested the Company to recognizeit as the exclusive -collective bargaining representative of certain ofthe Company's employees.The Company refused this request.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Weldors and the M. T. C. each represents asubstantialnumber of employees in the unit it alleges to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Weldors contends that all welders, burners, and their respectivehelpers, including leadmen, but excluding quartermen, foremen, as-sistant 'foremen, and all other supervisory employees, constitute aseparate appropriate unit.The M. T. C. and the Company contendthat only an industrial unit is appropriate,' and the M. T. C. requestsan election in the unit for which it contends.On May 6, 1943, upon the petition of Lodge No. 261 of the Inter-national Association of Machinists, an affiliate of the M. T. C., hereincalled the I. A. M., and over the objection of the Company, the Board'The Trial Examiner reported that the Weldors presented 73 membership applicationcards bearing apparently genuine signatures of persons whose names appear on theAugust 22, 1943, pay roll of the Company.There are approximately 171 persons in theunit urged by the WeldersThe Trial Examiner further reported that the M T C. pre-sented application cards and a dues ledger book containing the names of 306 persons whoappear on the August 22, 1943, pay roll.There are approximately 906 employees in theunit urgedby the M. T. C.2 The M. T. C would exclude clerical employees, as well as employees in the draftingdepartment, the timekeeping department, and the plant-protection department, all ofwhom are ineligible to membership in the M. T. C. unions. The Company seeks toinclude in the unit all employees, including supervisory personnel. WATERMAN STEAMSHIP CORPORATION269found appropriate a unit confined to the employees of the MachinistsDepartment, excluding laborers,-' and on June 11, 1943, certified theI.A. M. as bargaining representative in that unit.The business rep-resentative of the M. T. C. testified at the hearing in the I. A. M. casethat none of the other M. T. C. affiliates had engaged in any,organiza-tional activity prior to that time.Aside from the afore-mentioned certification of the I. A. M. as repre-sentative of the employees in the Machinists Department, there hasbeen no formal collective bargaining or designation of a bargainingrepresentative by the Company's employees.4The Company, has,however, as we noted in our prior decision, made it a practice to consultwith representatives of various craft unions in furtherance of its policyof conforming the wage levels and working conditions at its yard tothose prevailing at other shipyards in the same area. It is thus ap-parent that there is no history of bargaining on an industrial basiswhich might foreclose the establishment a$ the present time of a craftunit of welders.5The record shows that the Company's personnel is divided into de-partments corresponding generally to traditional craft groups eTwoof the departments into which the yard is organized are the Weldingand Acetylene Burning Departments, in which are employed, respec-tively, all the welders and burners and their helpers.The WeldingDepartment, in which the, welders are employed, is supervised by twoassistant foremen whose operations are confined to that department.The Burning Department is supervised by two leadmen.Both thesedepartments are under the general supervision of the foreman of theHull Department.All welding and burning performed at the yard ispresently handled by the employees in the Welding and Burning De-partments.'These employees are engaged exclusively in welding andburing work. In the absence of a history of bargaining on a broaderbasis and since the welders and burners constitute a clearly definableand skilled group of employees and work under separate supervision,we are of the opinion that the welders and burners in the Company'semploy can constitute an appropriate unit.8On the other hand, however, the closely integrated operations ofthe shipyard are such that a single industrial unit would also be ap-propriate.We shall, therefore, make no determination of the appro-priate unit or units at the present time but shall first ascertain the149 N. L.R. B. 555.'Although the I A M was certified on June 11, 1943, it has not yet negotiated a collec-tive bargaining agreement with the CompanyCfMatter of Bethlehem-Alameda Slvipyai it, Inc,53 N L R. B 999°Among theseare the Electrical, Machinists, Pipe Fitters, Carpenters, and Sheet MetalDepartments°There was testimony that members of some of the other crafts had formerly done somewelding°Matter ofHouston Shipbuilding Corporation,46N. L. R. B. 161 ;Matter of UnitedBoat Service Corpoi anon,53 N L R B 992. 270DECISIONS OF NATIONAL LABOR RELATIONS! BOARDwishes of the employees involved.Upon the results of the electionshereinafter directed will depend, in part, our determination of theappropriate unit or units.Although the record is not entirely clear as to the position of theI.A. M., it appears that the M. T. C. is requesting that we merge theexisting I. A. M. unit into the industrial unit forthwith, thus renderingthe employees in the Machinists Department eligible to participate inthe election.It does not, however, appear that the I. A. M. wouldwaive its rights under its previous certification in the event that theM. T. C. fails to win the election in the instant proceeding.We shallexclude from participation in the election hereinafter directed, all em-ployees in the existing unit for which the I. A. M. has been certified.If a majority of the employees participating in the election indicatea desire to be represented by the M. T. C., the I. A. M. may by timelymotion request that the unit which it now represents be merged intothe larger unit.9Although the Weldors seeks to include leadmen in the unit, therecord shows that leadmen devote their time entirely to supervisionand, as pointed out in our decision in the case involving the MachinistsDepartment, leadmen in the shipbuilding industry are customarilyconsidered to be supervisory employees and are therefore generally ex-cluded from units of their subordinates.We shall exclude all lead-men from participation in the elections and from the unit or unitswhich may hereafter be found appropriate.The Company seeks to include in the industrial unit which it con-tends is appropriate, clerical employees and the employees in thedrafting, timekeeping, and plant-protection departments.These areall categories which it is our normal practice to exclude from produc-tion units, especially where, as here, the union has made no effort toorganize the employees therein.The Company seeks also to includesupervisory employees.In conformance with our usual practice, weshall exclude supervisory employees from the unit.We shall direct that elections by secret ballot be held among allwelders, burners, and their respective helpers- to determine whetherthey desire to be represented by the Weldors or by the M. T. C. forthe purposes of collective bargaining, and among the remaining pro-duction and maintenance employees, excluding clerical employees,welders, burners, and their respective helpers, the employees in theMachinists' Department (except laborers), and the employees in thedrafting, timekeeping, and plant-protection departments, to determinewhether or not they desire to be represented by the M. T. C. for thepurposes of collective bargaining.Pursuant to our usual practice, weshall direct that the employees eligible to vote in the election herein-after directed shall be those employed by the Company during the pay-9CfMatterof Armourand Company,40 N L R B. 1333 WATERMAN STEAMSHIP CORPORATION271roll period immediately preceding the date of the Direction of Elec-tions.herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Waterman Steam-ship Corporation, Mobile, Alabama, elections by- secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifteenth Region, acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees of the Company who fall within the groups described belowand who were employed by the Company during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated before the election :(a)All welders, burners, and helpers, excluding leadmen, quarter-men, foremen, assistant foremen, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by UnitedBrotherhood of Weldors, Cutters and Helpers of America, or byMobile Metal Trades Council, A. F. of L., for the purposes of collectivebargaining, or by neither;(b)All other production and maintenance employees, excludingall employees of the Machinists' Department (exceptlaborers),weld-ers, burners, and their respective helpers, clerical employees, employeesin the drafting, timekeeping, and plant-protection departments, lead-men, quartermen, foremen, assistant foremen, and any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, to determine whether or not they desire to berepresented by Mobile Metal Council, A. F. of L., for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.